DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8-9, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103, in regards to the new limitations about 6 wires and wire types, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Claim Objections
Claim 10-13 are objected to because of the following informalities:  
“a second resin molded part … maintains the extension directions, at the second branch position” in Claims 10, 12, and 13 should be “a second resin molded part … maintains 
“The vehicular wiring member according to claim 12” in Claim 11, as examiner believes, should be “The vehicular wiring member according to Claim 10” as the preamble for Claim 10 is directed to a vehicle wiring member whereas claim 12 is directed to wiring member.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 4 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 4, 8-9 depends, and Claim 10 teaches a limitation: “…a first group, a second group and a third group constituting three groups of two electrical wires each that the six electrical wires are divided into are respectively the electrical wires …the electrical wires of the first branched wire part are a different type of electrical wire from the electrical wires of the .
Cole (US2933550), NAGABUCHI (JP02015133822A) and KOHORI (US 20180005723) are the closest prior art of record.
Regarding Claim 1, Cole teaches, in Fig. 1-5, a wiring member in which a first bundled wire part that bundles a plurality of electrical wires (15) with a sheath (18,21), branches into a first branched wire part (inside 16 right area where 26 is located, Fig. 1, Fig .4) and a second bundled wire part ( inside 16 below area where 25 is located, Fig.1, Fig. 4)  at a first branch position ( where 25 is located), and the second bundled wire part branches into a second branched wire part (inside 16 below area where 27 is located, Fig. 1,) and a third branched wire part (inside angled 16 below where 27 is located) at a second branch position (where 27 is located), the wiring member comprising: a first resin molded part (19, 25, area in between)that covers, the electrical wires at the first branch position, an end part of the sheath (Fig. 5) and the electrical wires (15) extending from the end part of the sheath (Fig. 5), and maintains an extension direction (Fig. 1- right to left) , at the first branch position, of the first branched wire part (Fig. 1); and a second resin molded part (27) that is formed separately to the first resin molded part (Fig. 1) , covers the electrical wires at the second branch position (Fig. 1 downwards), and maintains the extension direction, at the second branch position, of the second branched wire part and the third branched wire part (Fig. 1), the wiring member further comprises an exterior part that covers the second bundled wire part, between the first resin molded part and the second resin molded part ,the exterior part (16) is cylindrically formed and is a separate component to the first resin molded part and the second resin molded part (Fig. 1, Fig. 2); the electrical wires of the first branched wire part and the electrical wires of the second bundled wire part branch at the first branch position so as to all extend from the first bundled wire part (Fig. 4), an end part of the exterior part (16) of a first branch position side is insert-
NAGAGUCHI teaches, in Fig. 3, the extension direction of the first branched wire part (9) maintained by the first resin molded part (Fig. 3).
KOHORI discloses a first bundled wire part that bundles six electrical wires with a sheath (Fig. 1, Fig. 2)
Cole, NAGAGUCHI and KOHORI do not teach the above allowable limitations.
Similar reasoning can be made for Claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US2933550) in view of NAGABUCHI (JP02015133822A) and in further view of Crofts (US 4467002 A)
Regarding Claim 12, Cole teaches, in Fig. 1-5, a wiring member in which a first bundled wire part that bundles a plurality of electrical wires (15) branches into a first branched wire part (1BP) and a second bundled wire part (2BP) at a first branch position (where 25 is located), and the second bundled wire part branches into a second branched wire part (2BRP) and a third branched wire part (3BRP) at a second branch position (where 27 is located), the wiring member comprising: a first resin molded part (25, column 4 lines 67-74) that covers the electrical wires at the first branch position (see Fig. 1), and a second resin molded part (27, column 4 lines 67-74) that is formed separately to the first resin molded part (Fig.1), covers the electrical wires at the second branch position (Fig. 1), and maintains the extension directions, at the second branch position, of the second branched wire part and the third branched wire part(See Fig. 1, downward and downward right).
Cole does not teach the electrical wires of the second branched wire part and the electrical wires of the third branched wire part are respectively directly covered by a second 
NAGAGUCHI teaches, in Fig. 3, a first resin molded part (6,20,19) maintains an extension direction at the first branch position (Fig. 3), of the first branched wire part (9) ([0023], [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiring member as disclosed by Cole with the extension direction of the first branched wire part as disclosed by NAGAGUCHI in order to prevent tangling between the electrical wires of bundled and branched first wire part and to perform waterproofing, and the like, of the connection part of a cable (Abstract). 
Crofts teaches, in Fig. 2, the electrical wires of the second branched wire part (column 3 lines 52-58) and the electrical wires of the third branched wire part (column 3 lines 52-58)  are respectively directly covered by a second branched wire covering part (23) and a third branched wire covering part (23), at an end part of the second resin molded part (21) on the second branched wire part side (Fig. 2) and an end part of the second resin molded part (21) on the third branched wire part side (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiring member as disclosed by Cole and NAGAGUCHI with the branched wire covering part as disclosed by Crofts in order to use three outlets for use in the termination of electrical cables and including so-called "transitions") end-caps and the like (Crofts, column 3 lines 52-58) as well as providing mechanical and environmental protection for electrical equipment such as cables and electrical harnesses (Crofts, column 1 lines 50-52).  


[AltContent: connector][AltContent: textbox (3BRP)][AltContent: connector][AltContent: textbox (2BRP)][AltContent: textbox (1BP)][AltContent: textbox (2BP)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    505
    211
    media_image1.png
    Greyscale


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US2933550) in view of NAGABUCHI (JP02015133822A) and in further view of Crofts (US 4467002 A) and in further view of TSUKAMOTO (US20180118135)
Regarding Claim 13,   Cole teaches, in Fig. 1-5, a vehicular wiring member in which a first bundled wire part that bundles a plurality of electrical wires(15) branches into a first branched wire part(1BP-see above) and a second bundled wire part(2BP-see above) at a first branch position (where 25 is located), and the second bundled wire part branches into a second branched wire part (2BRP-see above)and a third branched wire part (3BRP- see above) at a second branch position(where 27 is located), the wiring member comprising: a first resin molded part (25, column 4 lines 67-74) that covers the electrical wires at the first branch position (see Fig. 1); and a second resin molded part (27, column 4 lines 67-74) that is formed separately to the first resin molded part (Fig. 1), covers the electrical wires at the second branch position (Fig. 1), and maintains the extension directions, at the second branch position, of the second branched wire part and the third branched wire part (See Fig. 1, downward and downward right). 
Cole does not teach first resin molded part maintains an extension direction, at the first branch position, of the first branched wire part, an end part that is one end part of the plurality of 
NAGAGUCHI teaches, in Fig. 3, a first resin molded part (6,20,19) maintains an extension direction at the first branch position (Fig. 3), of the first branched wire part (9) ([0023], [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiring member as disclosed by Cole with the extension direction of the first branched wire part as disclosed by NAGAGUCHI in order to prevent tangling between the electrical wires of bundled and branched first wire part and to perform waterproofing, and the like, of the connection part of a cable (Abstract). 
Crofts teaches, in Fig. 2, the electrical wires of the second branched wire part (column 3 lines 52-58) and the electrical wires of the third branched wire part (column 3 lines 52-58)  are respectively directly covered by a second branched wire covering part (23) and a third branched wire covering part (23), at an end part of the second resin molded part (21) on the second branched wire part side (Fig. 2) and an end part of the second resin molded part (21) on the third branched wire part side (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiring member as disclosed by Cole and NAGAGUCHI with the branched wire covering part as disclosed by Crofts in order to use three outlets for use in the termination of electrical cables and including so-called "transitions") end-
TSUKAMOTO discloses, in Fig. 1, an end part (100A- see below) that is one end part of the plurality of electrical wires (11) on the first bundled wire part side (Fig. 1) is connected to a site on a vehicle body side (See 23, 11) , and an end part (C) that is an other end part of the plurality of electrical wires (12) of the vehicular wiring member on the first branched wire part (where top C is placed), second branched wire part and third branched wire part sides (bottom two C are placed) is connected to a site on a wheel side (see below, C is place close to the wheel side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to the wiring member as disclosed by Cole, NAGAGUCHI, and Crofts with the end part placement as disclosed by TSUKAMOTO in order to provide a wire harness which can save the space in the connecting portions of the trunk harness with respect to the branch harnesses and also can provide high connection reliability (TSUKAMOTO, [0017]).


    PNG
    media_image2.png
    340
    328
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848